Exhibit 10.3

LOGO [g50763img002.jpg]

Lee P. Brennan

Vice President

Mid-Corporation Banking Credit

August 29, 2006

CDI Corp.

1717 Arch Street, 35th Floor

Philadelphia, PA 19103

Attention: Mark Kerschner

Dear Mark:

This letter supersedes and replaces our advice of line of credit letter dated
June 21, 2006.

We are pleased to advise you that based upon your annual financial statements
for the fiscal year 2005, and your filings of interim information contained in
your 10-Q dated as of June 30, 2006 JPMorgan Chase Bank (the “Bank”) has
approved your request for a line of credit in the aggregate amount of
$35,000,000.00. Our officers may, at their discretion, make short term loans to
CDI Corporation, on such terms as are mutually agreed upon between us from time
to time.

Borrowings under this line are intended to be used to meet your normal short
term capital needs and will bear interest at such a rate as shall be mutually
agreed upon by each of us from time to time.

As this line is not a commitment, credit availability is, in addition, subject
to your execution and delivery of such documentation as the Bank deems
appropriate and the receipt and continuing satisfaction with current financial
information (including without limitation audited annual and unaudited quarterly
financial statements, promptly prepared and received), which information will be
furnished to the Bank as it may from time to time reasonably request, and
continuing satisfaction with your financial condition, business affairs and
prospects. This line expires on November 30, 2006.

We are pleased to be of service and trust you will call upon us to assist in any
of your banking requirements.

 

Very truly yours, /s/ Lee P. Brennan



--------------------------------------------------------------------------------

August 29, 2006

ENDORSEMENT NO. 4

The Promissory Note dated November 16, 2004 (the “Note”) of CDI CORP. (the
“Borrower”) as amended by Endorsement 1 and Endorsement 2 to which this
Endorsement No. 3 is attached and evidencing a $35,000,000 uncommitted line of
credit facility (“Line of Credit”) extended by JPMORGAN CHASE BANK, N.A.,
formerly JPMorganChase Bank (the “Bank”) to the Borrower is hereby amended by:

 

  1. deleting “August 31, 2006” in the first paragraph of the Note and
substituting therefore “November 30, 2006” as the amended Maturity Date of the
Note and expiration date for the Line of Credit.

 

CDI CORP. By:   /s/ Mark A. Kerschner Title:       JPMORGAN CHASE BANK, N.A. By:
  /s/ Lee P. Brennan   Vice President